DETAILED ACTION
Drawings
FIG. 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 thru 5 thru 8, and 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US 2015/0235954 A1 in view of Yang US 2018/0061770 A1.  Chang discloses (see, for example, Figure 4, and 6) a microelectronic device comprising a substrate 212, layer of dielectric material 218, depression, tungsten containing barrier liner layer 402, and conductive layer 602.  In paragraph [0038], Chang discloses barrier liner layer 402 comprising tungsten nitride, and then discloses being doped with an impurity such as boron.  Chang does not disclose the conductive layer being specifically cobalt.  However, Yang discloses (see, for example, FIG. 3) a microelectronic device comprising a cobalt conductive .
Regarding claim 3, see, for example, paragraph [0038] wherein Chang discloses transition metals like zirconium, etc.
Regarding claim 4, see, for example, Figure 6 wherein Chang discloses no voids.  Further, see, for example, FIG. 3 wherein Yang discloses no voids, and in paragraph [0002] wherein Yang discloses voids being a defect that is being prevented.
Regarding claims 5, and 15, Yang does not disclose specifically the tungsten containing barrier liner layer having a thickness of 1 to 25 Angstroms; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the tungsten containing barrier liner layer having a thickness of 1 to 25 Angstroms in order to provide a good barrier layer with excellent adhesion, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, see, for example, paragraph [0038] wherein Chang discloses being doped with an impurity such as boron.  
Regarding claims 7, and 16, the limitation “chemical vapor deposition or atomic layer deposition with organometallic precursors and no halogen based precursors” is a product-by-
Regarding claim 8, see the rejection for claim 1 above.  Further, this claim includes a product-by-process limitation (i.e. Tungsten precursors) which does not alter the final claimed structural product (i.e. a Cobalt conductive layer on a Tungsten containing barrier liner layer).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US 2015/0235954 A1 in view of Yang US 2018/0061770 A1 as applied to claims 1, 3-8, 15 and 16 above, and further in view of Thompson et al US 2008/0081127 A1.  Chang in view of Yang does not disclose unsubstituted and substituted cyclopentadienyl ligands.  Thompson discloses (see, for example, paragraph [0031]) forming tungsten nitride layers with precursors such as unsubstituted and substituted cyclopentadienyl ligands.  It would have been obvious to one of ordinary skill in the art to use unsubstituted and substituted cyclopentadienyl ligands in order to form a layer which exhibits an ideal combination of thermal stability, vapor pressure, and reactivity.
	Regarding claims 11-14, see, for example, paragraphs [0062, 0064, 0066, 0086] and claim 6 wherein Thompson discloses the organometallic compounds.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 

Product-by-Process Limitations

While not objectionable, the Office reminds Applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the Drawing Objection, the applicant has given no reason for the traversal except that the Applicant does not admit that Figure 3 is Prior Art.  On pages 6, lines 1-9 and 




INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






Eugene Lee
April 15, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815